IN THE
                         TENTH COURT OF APPEALS



                                 No. 10-10-00250-CR

                        IN RE RUSSELL WADE EASON


                                Original Proceeding


                          MEMORANDUM OPINION

      Russell Wade Eason, an inmate, filed a petition for writ of mandamus. There are

numerous procedural problems with the petition, but we use Rule 2 to look beyond

those problems and deny the petition. See TEX. R. APP. P. 2.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 21, 2010
Do not publish
[OT06]